                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:20-CV-00508-BO


UNITED STATES OF AMERICA,                )
                                         )
                       Plaintiff,        )
                                         )
                  V.                     )      ORDER
                                         )
$35,835.00 IN U .S. CURRENCY,            )
                                         )
                       Defendant.        )




       For good cause having been shown upon the motion of the United States for

the stay of the instant civil forfeiture proceedings for 180 days pursuant to 18 U.S.C.

§ 981(g)(l), it is hereby

       ORDERED that this proceeding is stayed for a period of 180 days from the date

issuance of this Order. Prior to the end of the stay, the parties will confer and propose

to the Court an Amended Discovery Plan. If either party seeks an extension of the

stay, an appropriate motion should be filed prior to the termination of this stay.

       SO ORDERED, this        _1_ day of September, 2021.




                                                UNITED STATES DISTRICT JUDGE




       Case 5:20-cv-00508-BO Document 17 Filed 09/07/21 Page 1 of 1
